IN THE SUPREME COURT OF NORTH CAROLINA

                                            2022-NCSC-130

                                              No. 309A21

                                       Filed 16 December 2022

     IN THE MATTER OF Q.J.


           Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 452, 2021-NCCOA-346, affirming an involuntary

     commitment order entered on 17 January 2020 by Judge Pat Evans in District Court,

     Durham County. Heard in the Supreme Court on 20 September 2022.

           Glenn Gerding, Appellate Defender, by Katy Dickinson-Schultz, Assistant
           Appellate Defender, for respondent-appellant.

           Joshua H. Stein, Attorney General, by South A. Moore, General Counsel Fellow
           and James W. Doggett, Deputy Solicitor General, for the State-appellee.

           Disability Rights North Carolina by Lisa Grafstein, Holly Stiles, and Elizabeth
           Myerholtz, for Disability Rights North Carolina, National Association of Social
           Workers,1 Promise Resource Network, and Peer Voice NC, amici curiae.


           PER CURIAM.

¶1         For the reasons stated in In re J.R., 2022-NCSC-127, the decision of the Court

     of Appeals is affirmed.

           AFFIRMED.

           Justices HUDSON, MORGAN, and EARLS dissent for the reasons stated in

     Justice Earls’ dissenting opinion in In re J.R., 2022-NCSC-127.



           1   This listing includes the North Carolina Chapter of this organization.